Per Curiam :
The defendant having set up in the answer no demand for affirmative relief, the court was without justification in awarding her an affirmative judgment against the plaintiff. For that reason the second clause of the judgment must be stricken out, leaving it to stand as one dismissing the complaint on the merits, with costs. As so modified the judgment is affirmed, without costs in this court. Present — Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ. Judgment modified as directed in opinion, and as modified affirmed, without costs. Settle order on notice.